In a juvenile delinquency proceeding pursuant to Family Court Act article 3, in which it was alleged that the respondent had committed an act which, if committed by an adult, would constitute the crimes of criminal trespass in the second degree and criminal trespass in the third degree, the presentment agency *499appeals from an order of the Family Court, Richmond County (Clark, J.), dated May 14, 1996, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly found that the petition failed to allege a prima facie case of criminal trespass in the second degree or criminal trespass in the third degree. Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.